SHERTZ, Judge,
concurring:
As pointed out by the Civil Procedural Rules Committee of the Supreme Court of Pennsylvania:
“The procedure governing the filing of a (Mechanics’ Lien) claim is provided by the Mechanics’ Lien Law of 1963, 49 P.S. 1101 et seq.”
See: Note of the Committee accompanying Pa.R.C.P. No. 1651(b). That procedure, as it pertains to the instant case, requires that:
“The claim shall state:
(2) The name and address of the owner or reputed owner;
Act of August 24, 1963, P.L. 1175, No. 497, Art. V, 503, 49 P.S. 1503(2).
*161Appellant’s Mechanics’ Lien Claim, timely filed and promptly served on owners-appellees, Byron E. and Lorraine M. Whiteman, stated their names in the introductory and second paragraphs thereof, and, in the latter paragraph, set forth appellees’ address.1 Appellant thereby was in “substantial compliance”2 with the Mechanics’ Lien Law, and appellant’s Motion To Amend Complaint (sic) was therefore superfluous and unnecessary.
The Order of the Court below, denying said Motion, does not terminate nor otherwise affect appellant’s lien claim against the Whitemans and is, therefore, interlocutory. Consequently, I agree that the appeal should be quashed.
CERCONE, President Judge, joins in this concurring opinion.

. The “caption” of the claim, however, did not include appellees’ name or address.


. See: Teasauro v. Baird, 232 Pa.Super. 185, 335 A.2d 792 (1975).